Cite as 2015 Ark. App. 358


                ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                    No. CV-14-1005

JOHN F. DUNN AND WENDY M.                      Opinion Delivered   June 3, 2015
DUNN
                   APPELLANTS                  APPEAL FROM THE PULASKI
                                               COUNTY CIRCUIT COURT,
V.                                             SEVENTEENTH DIVISION
                                               [NO. CV-2010-310]

AMERICAN MORTGAGE                              HONORABLE MACKIE M. PIERCE,
ASSOCIATES, INC.; CITIMORTGAGE,                JUDGE
INC.; AND WILSON AND
ASSOCIATES, PLLC                               DISMISSED WITHOUT PREJUDICE
                       APPELLEES



                        RAYMOND R. ABRAMSON, Judge

      Appellants John F. Dunn and Wendy M. Dunn appeal the granting of the motions for

summary judgment by the Pulaski County Circuit Court in favor of appellees. On September

1, 2014, the Dunns filed a notice of appeal of the circuit court’s November 13, 2013 and

August 6, 2014 orders. For the reasons explained hereafter, we dismiss the appeal.

      On January 19, 2010, the Dunns filed a complaint for declaratory judgment and a

request for a temporary restraining order (TRO) and injunctive relief against appellees

American Mortgage       Associates, Inc. (American Mortgage), CitiMortgage, Inc.

(CitiMortgage), and Wilson & Associates, PLLC (Wilson & Associates) in the Pulaski County

Circuit Court. The Dunns sought to enjoin the appellees from proceeding with the sale of

their primary residence under Arkansas’s nonjudicial foreclosure statute. The same day the
                                 Cite as 2015 Ark. App. 358

complaint was filed, the circuit court entered a TRO enjoining the sale of the property and

ordering that the matter be set for a hearing.

       On March 3, 2010, appellees CitiMortgage and Wilson & Associates filed a motion

for summary judgment. The Dunns responded on March 24, 2010. The circuit court held a

hearing on the motion for summary judgment on April 29, 2010. At the end of the hearing,

the trial court orally granted the motion for summary judgment. On May 3, 2010, John Dunn

filed a Chapter 13 bankruptcy petition in the United States Bankruptcy Court for the Eastern

District of Arkansas. On June 8, 2010, the circuit court entered an order granting summary

judgment in favor of separate defendant CitiMortgage. CitiMortgage was represented by

Angela Martin of Wilson & Associates, but the order entered on June 8, 2010, did not grant

summary judgment in favor of Wilson & Associates.

       On July 15, 2010, Mr. Dunn’s bankruptcy case was dismissed for failure to file required

documents. On July 26, 2010, the Dunns, proceeding pro se, filed a document styled “Notice

to Court for Violation of Automatic Stay and Notice of Filing a Criminal Complaint against

Judge Mackie Pierce and Motion for Reconsideration.” On August 10, 2010, American

Mortgage filed its motion for summary judgment on appellants’ TILA (Truth in Lending Act,

15 U.S.C. §1602) claim.

       On January 31, 2013, the bankruptcy court found that the June 8, 2010 order granting

CitiMortgage’s motion for summary judgment was filed during the pendency of Mr. Dunn’s

bankruptcy and was therefore void. However, the bankruptcy court’s order further stated that,

because the automatic stay was no longer in effect, the circuit court could reissue the June 8,


                                                 2
                                Cite as 2015 Ark. App. 358

2010 order and “upon its filing, said Order shall have full force and effect.”

       On November 8, 2013, the Dunns filed an amended complaint in a second case (Case

No. 60-CV-13-102) in which they raise substantially all of the same issues that were raised

in the first case filed on January 19, 2010. The claims against CitiMortgage were dismissed

from the second case on res judicata grounds. On November 13, 2013, the circuit court

reissued its previous order granting summary judgment in favor of CitiMortgage on appellants’

TILA and outstanding claims in the first case.1

       On November 22, 2013, the Dunns filed a notice of appeal from the November 13,

2013 order entered in the first case. On December 27, 2013, the Dunns filed an amended

notice of appeal in which they sought to include in the record the amended complaint filed

in the second case. That appeal, which was given Court of Appeals case number CV-14-128,

was dismissed on June 20, 2014.

       On August 6, 2014, the circuit court held a hearing in the first case. Appellants’

counsel informed the court that the Dunns had prematurely appealed the case before the trial

court had ruled on American Mortgage’s motion for summary judgment and requested the

court to rule on the motion. That same day, the circuit court granted summary judgment in

favor of American Mortgage, finding that appellants’ TILA claims were time-barred. The

circuit court also issued a Rule 54(b) certification on August 6, 2014, stating that

CitiMortgage and Wilson & Associates were granted summary judgment on November 13,



       1
       There are no changes from the order entered on June 8, 2010, and the order
entered on November 13, 2013. Everything is identical except for the stamped file date.

                                              3
                                 Cite as 2015 Ark. App. 358

2013 and that American Mortgage was granted summary judgment on August 6, 2014.

       When multiple parties are involved in a lawsuit, Arkansas Rule of Civil Procedure

54(b) provides that a circuit court may direct the entry of a final judgment as to one or more

but fewer than all of the claims or parties “only upon an express determination, supported by

specific factual findings, that there is no just reason for delay and upon an express direction

for the entry of judgment.” Ark. R. Civ. P. 54(b). Once the court makes such a

determination, it must execute a certificate in compliance with the requirements of Rule

54(b). See Stouffer v. Kralicek Realty Co., 81 Ark. App. 89, 98 S.W.3d 475 (2003).

       Rule 54(b) allows an appeal from an order disposing of some of the claims or parties

when a final order disposing of all claims has not yet been rendered. Arkansas law is well

settled that merely tracking the language of Rule 54(b) will not suffice; the record must show

facts to support the conclusion that there is a likelihood of hardship or injustice that would

be alleviated by an immediate appeal rather than at the conclusion of the case. See Fisher v.

Citizens Bank of Lavaca, 307 Ark. 258, 819 S.W.2d 8 (1991); Austin v. First Nat’l Bank, 305
Ark. 456, 808 S.W.2d 773 (1991); Arkhola Sand & Gravel Co. v. Hutchinson, 291 Ark. 570,

726 S.W.2d 674(1987).

       Here, the circuit court’s August 6, 2014 Rule 54(b) certification contains a factual

error. The certification asserts that CitiMortgage and Wilson & Associates were granted

summary judgment on November 13, 2013 and that American Mortgage was granted

summary judgment on August 6, 2014. However, the circuit court’s November 13, 2013

order does not reflect that; it only grants summary judgment in favor of separate defendant


                                              4
                                  Cite as 2015 Ark. App. 358

CitiMortgage. There is no reference in the record to the circuit court’s decision regarding

Wilson & Associates’ motion for summary judgment.2

       Moreover, the order from which this appeal is brought merely parrots the language of

Rule 54(b) without stating any facts in support of the finding there is no just cause for delay.

The essential findings, and the facts on which they are based, are absent here. Our supreme

court has stressed that the trial court must make an express determination that there is no

reason to delay an appeal, stating that the court must set forth factual reasons why a hardship

or injustice would result if an appeal is not permitted. Davis v. Wausau Ins. Co., 315 Ark. 330,

867 S.W.2d 444 (1993). Further, that factual grounds supporting a Rule 54(b) certification

may exist in the record is not enough; they must be set out in the circuit court’s order. Id.

The Rule 54(b) certificate in the instant case not only contains incorrect information, but it

also does not comply with the requirements that are explicitly outlined in Arkansas Rule of

Civil Procedure 54(b).

       Because the Rule 54(b) certificate executed in this case does not conform to the Rule

and relevant case law, it is ineffective to certify the appeal. Accordingly, we dismiss the appeal

without prejudice to re-file upon entry of an order that complies with Rule 54(b).3

       Dismissed without prejudice.

       GLOVER and BROWN, JJ., agree.


       2
         We again mention that CitiMortgage is represented by Angela Martin, an attorney
at Wilson & Associates. However, this does not change the fact that the circuit court’s
Rule 54(b) certificate is flawed by stating that summary judgment was granted in favor of
Wilson & Associates on November 13, 2013.
        3
         We note that other claims may also be pending and that they might affect our
jurisdiction to entertain this appeal.
                                               5
                                  Cite as 2015 Ark. App. 358


       Willard Proctor, Jr., P.A., by: Willard Proctor, Jr., for appellants.
      Lax, Vaughan, Fortson, Rowe & Threet, P.A., by: Grant E. Fortson, for appellee
American Mortgage Associates, Inc.
      Burr & Forman LLP, by: Rik S. Tozzi, pro hac vice, and Megan P. Stephens, for appellee
Citimortgage, Inc.




                                                 6